Per Curiam:
The principle of law, that the employer is bound to furnish his employees safe appliances and machinery with which to do their work, is undoubted. But it is just as certain that when the employee discovers that the machine about which he is employed is dangerous, and still continues to use it, he takes upon himself the risk of any accident which may result from its use. Now Barkdoll, being a brakeman, certainly knew that the broken car was unsafe to couple in the ordinary manner; hence, it was his business to refuse to put himself in a dangerous position, but having done so, he assumed the responsibility; and tbe court below properly refused to allow the consequence of the accident to he charged on the company.
The judgment is affirmed.